DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morovic Peter et al (WO 2017/071764 A1; “Morovic et al”)
For claim 1, Morovic et al. teach  method comprising: determining an additive manufacturing process instruction, the additive manufacturing process instruction comprising an instruction specifying a coverage of a set of print agents comprising a fusing agent and a colorant to be applied to build material ([0012]-[0015],[0018],[0034]-[0035],[0054]); determining a color and a behavioral property of carrying out an additive manufacturing process according to the additive manufacturing process instruction ([0014],[0048], Fig.l); and in response to a determination that the behavioral property 
As per claims 2-9, Morovic et al. further teach  a plurality of fusing agents associated with different properties [cl.2] ([0037]); the behavioral property is a mechanical behavior of fused build material [cl.3] ([0010],[0030]); property is a thermal behavior and adding the thermal behavior to the mapping resource [cl.4,5] ([0031], [0032] ‘ energy use ‘); measuring the color and the property [cl.6] ([0032]); the coverage for at least one print agent in the process instruction is zero [cl.7] ([0040]-[0042]); carrying of the method for a plurality of different instructions [cl.8] ([0030] ,0062]); selecting the coverage for print agents is based on an anticipated color [cl.9] (Fig.1, [0015]).
As for claim 10 Morovic et al. further teach   an apparatus comprising processing circuitry ([0033]), the processing circuitry comprising: an interface to receive data representing a 3D object, the data comprising an object color description ([0033],[0056],Fig.4); and a mapping module to map the object color description to an object generation instruction, wherein the mapping module comprises a mapping resource associating a predetermined set of print agents with colors, the set of print agents comprising a fusing agent, a fusion reduction agent and a colorant, and wherein a mapping of the mapping resource comprises a combination of a colorant and a fusing agent ([0020],[0028],[0035],[0052],[0053]).
As for claims 11-12, see similarly to respective claims 4 and 5 above written above. Moreover, Morovic et al. further discloses a control data module that generates data to cause an object generation apparatus to generate an object [cl. 13] ([0048]); 
As for claim 15, Morovic et al. further teaches which discloses a tangible machine readable medium comprising instructions which, when executed by a processor, cause the processor to: on receipt of data comprising a color description for an object to be generated in additive manufacturing, select an object generation instruction from a color mapping resource, wherein the color mapping resource associates a predetermined set of print agent and a colorant, and wherein a first mapping data of the color mapping resource comprises a combination of a colorant and a fusing agent ([0035],[0052]-[0059]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hale (US 5,487,614) teaches mixing color and using fusing agents. Other publications, such as Chaffins (US 2021/0170678 A1) teaches using printing material where at least one fusing agent is applied to a region of the layer. Similarly, see US 2021/0138725.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743